Case 1:16-cr-00640-BMC Document 637 Filed 04/15/19 Page 1 of 5 PageID #: 8374
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
AES:ALC/DCP/LHE/PTH                                   271 Cadman Plaza East
F. #2016R00505                                        Brooklyn, New York 11201


                                                      April 15, 2019

BY ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Mark Nordlicht, et al.
                       Criminal Docket No. 16-640 (BMC)

Dear Judge Cogan:

               The government submits this motion to respectfully request that the Court once
again order defense counsel that they are prohibited from arguing or referencing allegations that
purported government misconduct affected the health or valuation of Platinum Partners L.P.’s
(“Platinum’s”) funds, including Platinum Partners Value Arbitrage Fund, L.P. (“PPVA”), in their
opening statements or otherwise, during trial in the above-captioned case. For the reasons set
forth below, the additional order requested herein is appropriate and necessary to prevent
irrevocable, unfair prejudice to the government and to avoid confusing and misleading the jury.
I.     Background
                The Court has consistently and repeatedly ordered that defense counsel are
prohibited from arguing or in any way referencing at trial allegations that government
misconduct adversely affected Platinum. Notwithstanding these orders, the defendant Mark
Nordlicht’s counsel has consistently pursued their prosecutorial misconduct allegations and
repeatedly expressed their intention to raise those allegations before the jury. As part of their
campaign to present these allegations to the jury, Nordlicht’s counsel have also misrepresented
facts to this Court regarding purported testimony they intend to elicit in a defense case. As set
forth in further detail below, this pattern of conduct provides a reasonable basis to conclude that,
notwithstanding the Court’s orders to date, Nordlicht’s counsel will inject allegations of
prosecutorial misconduct into this trial.
       A.      The Court’s February 19, 2019 Written Order
                On the morning of February 19, 2019, the Court granted the government’s motion
in limine to preclude the defendants from making arguments or introducing evidence at trial
Case 1:16-cr-00640-BMC Document 637 Filed 04/15/19 Page 2 of 5 PageID #: 8375



regarding the defendants’ allegations of government misconduct in the investigation and
prosecution of the defendants. The Court held:
       Because allegations of prosecutorial misconduct involve an alleged “defect in the
       institution of the prosecution” rather than “factual innocence of the crime charged,”
       defendants may direct such arguments to courts but not to juries. United States v.
       Regan, 103 F.3d 1072, 1082 (2d Cir. 1997). Here, defendants have made arguments
       of prosecutorial misconduct to the Court multiple times, and the Court has
       repeatedly addressed this issue. Trial is not an appropriate forum to relitigate this
       issue. To the extent the Government seeks to preclude defendants from arguing
       that the Government engaged in any type of misconduct, its motion is granted.
See Order dated Feb. 19, 2019, ECF Docket No. 565 (“February 19 Written Order”), at 1.
       B.      The Court’s February 19, 2019 Oral Order
                Despite the Court having issued the February 19 Written Order, on the morning of
February 19, 2019, prior to jury selection, Nordlicht’s counsel informed the Court that he
intended to argue in his opening statement that the value of PPVA was affected “[b]y the actions
of a former prosecutor who had personal motives to impact the investment.” See Trial Transcript
(“Tr.”) at 12. Your Honor reiterated the Court’s categorical holding precluding such arguments:
“That’s a prosecutorial misconduct argument. The answer is no, you may not do that. Don’t
argue with me. That is a matter for the Court. You’ve raised it now in the Second Circuit,
Second Circuit hasn’t acted on it yet, as far as I understand. You’re not going to put it in front of
the jury.”1 Id.
                When Nordlicht’s counsel responded to Your Honor’s ruling that he would then
“endeavor to put in front of the jury a citizen with motive that we will prove up through
witnesses who will take the stand, swear that they’re telling the truth, that that person acted with
a bias, with a motive,” Your Honor held: “No, you may not do that.” Id. at 12-13.
       C.      Nordlicht’s February 19, 2019 Renewed Motion
               On the evening of February 19, 2019, after receiving permission from the Court,
Nordlicht renewed his motion to argue at trial that purported prosecutorial misconduct had
caused the failure of PPVA. Nordlicht reiterated the same argument he had raised several times
previously—and which the Court had consistently rejected—that a former prosecutor on this
matter (the “Former Prosecutor”) “engaged in a series of communications with reporters that
resulted in newspaper articles that damaged the primary evidence of the case, the value, liquidity
and overall health of the funds” and that the Former Prosecutor had “engaged in these activities
for his own self-promotion, to the detriment of the fund and Mr. Nordlicht and financial gain.”

       1
         Your Honor’s statement that Nordlicht had “raised it now in the Second Circuit, Second
Circuit hasn’t acted on it yet, as far as I understand” was a reference to the petition for a writ of
mandamus that Nordlicht submitted to the Second Circuit on December 10, 2018, requesting that
the Second Circuit vacate this Court’s order denying Nordlicht a hearing on his allegations that
the government had violated Federal Rule of Criminal Procedure 6(e) (“Rule 6(e)”). See In re:
Mark Nordlicht, App. No. 18-3663 (2d Cir.). As noted below, that petition was denied.



                                                  2
Case 1:16-cr-00640-BMC Document 637 Filed 04/15/19 Page 3 of 5 PageID #: 8376



See Def. Nordlicht’s Mot. dated Feb. 19, 2019, ECF Docket No. 569 (“Nordlicht Feb. 19
Renewed Motion”), at 1.
                In support of his Renewed Motion, Nordlicht proffered certain testimony that he
stated he had “a good faith basis to believe” would be presented at trial if such witnesses were
called. Id. at 2. In particular, Nordlicht argued that he should be permitted to call as witnesses at
trial the Former Prosecutor and representatives of ten law firms—including partners, hiring
committee members and human resources employees of those firms—“to inquire about [the
Former Prosecutor’s] use of this investigation and the corresponding leaked news articles for
self-promotion and as a spring board for seeking and securing a massive salary increase.” Id. at
4-5. Specifically, Nordlicht claimed that the chair of the hiring committee of one of those law
firms, Debevoise & Plimpton LLP (“Debevoise”), “will testify that [the Former Prosecutor]
touted his prosecution of Platinum in securing a position that massively increased his salary” and
that representatives of the other law firms Nordlicht cited, including Paul, Weiss, Rifkind,
Wharton & Garrison LLP (“Paul, Weiss”), “will similarly testify.” Id. (emphasis added).
       D.      The Court’s February 22, 2019 Oral Order
                On the afternoon of February 22, 2019, Your Honor ruled orally on Nordlicht’s
February 19, 2019 submission, and once again ordered that Nordlicht was not permitted to make
any reference at trial, in opening statements or otherwise, to purported government misconduct.
Specifically, the Court held:

       The only reason for putting in [the Former Prosecutor’s] conduct is to use it as a
       backdoor to get in the prosecutorial misconduct claim, and I’m not going to allow
       that. It wouldn’t matter under the Defendant’s theory whether the newspaper article
       was mistaken, completely made up out of whole cloth, whether it was the
       newspaper reporter who stole the information and ran with it, whether it was the
       janitor in the U.S. Attorney’s Office that thought I can make some money on this
       and let it slip to a newspaper reporter. The reason of how it got there is not
       important under the Defendant’s theory; and, therefore, I’m not going to allow any
       evidence of how it got there, especially when the evidence is something on which
       only the Court can rule and has ruled.

Tr. at 755.

                 In addition, the Court held that Nordlicht was not permitted to “call people who
will relate third-party conversations as indicative of the effect of the newspaper article,”
including “lawyers who will say, I interviewed [the Former Prosecutor], and [the Former
Prosecutor] talked about what a great job he did in undermining Platinum.” Id. at 757.

       E.      Debevoise’s February 22, 2019 Motion to Quash
               On the evening of February 22, 2019, Debevoise, on behalf of the chair of its
hiring committee, moved this Court for an order to quash a subpoena duces tecum (the
“Subpoena”) served by Nordlicht pursuant to Federal Rule of Criminal Procedure 17(c) (“Rule
17(c)”). See Mot. to Quash, dated Feb. 22, 2019, ECF Docket No. 576 (“Debevoise Motion to
Quash”). In its motion, Debevoise asserted that Nordlicht had acted in bad faith in serving the


                                                 3
Case 1:16-cr-00640-BMC Document 637 Filed 04/15/19 Page 4 of 5 PageID #: 8377



Subpoena and in stating to this Court that the chair of its hiring committee “will testify that [the
Former Prosecutor] touted his prosecution of Platinum in securing a position that massively
increased his salary.” Id. at 4. As Debevoise explained, “[t]hat statement was false when made,
and [Nordlicht’s] counsel had no basis to believe it was true. Putting aside the falsity, [the chair
of the hiring committee] was not even involved in the recruitment of [the Former Prosecutor].
[Nordlicht] simply made his false assertion up as part of his relentless effort to malign and harass
[the Former Prosecutor].” Id.2

       F.      Nordlicht’s April 3, 2019 Motion for Reconsideration and Motion to Inspect
               On April 3, 2019, Nordlicht filed two motions related to his continued,
beleaguered effort to secure some evidentiary basis for his unfounded government misconduct
allegations, one of which was the latest motion for reconsideration of the Court’s order denying
the defendants’ motion alleging a violation of Federal Rule of Criminal Procedure 6(e) (“Rule
6(e)”). See ECF Docket No. 604 (“Nordlicht’s Motion for Reconsideration”).3 The Court
denied both motions in an order entered on April 12, 2019. See Order, dated Apr. 12, 2019, ECF
Docket No. 629, at 9-10.
                As the government noted in its response to Nordlicht’s Motion for
Reconsideration, Nordlicht sought production in that motion of the subpoena to a grand jury
witness, which he asserted would form the basis for “an evidentiary hearing (possibly rendering
the proceedings before the Second Circuit Moot [sic]) to establish the extent of the leaks and its
effect on the evidence available to the Grand Jury.” Nordlicht’s Motion for Reconsideration at
1-2. Nordlicht failed to mention to the Court, however, that the Second Circuit had denied his
writ of mandamus petition six hours earlier on the same day that he filed his Motion for
Reconsideration, and thus there were no longer any ongoing Second Circuit proceedings to moot.
See Order dated Apr. 3, 2019, In re: Mark Nordlicht, App. No. 18-3663 (2d Cir.).
II.    The Court Should Once Again Order That Defense Counsel Are Precluded From Arguing
       or Referencing Purported Government Misconduct At Trial
               As the pattern of conduct described above demonstrates, Nordlicht has refused to
accept the Court’s rulings prohibiting him from presenting his allegations of prosecutorial
misconduct at trial and is willing to make misrepresentations to the Court on that subject through

       2
          In addition, on February 26, 2019, counsel for the recruitment office of Paul, Weiss
responded as follows to a Rule 17(c) subpoena that Nordlicht had served on the law firm related
to his allegations regarding the Former Prosecutor: “After a reasonable search, we have not
located any responsive documents.” See Letter to the Court Hand-Delivered by Paul, Weiss on
Feb. 26, 2019.
       3
         The other motion filed by Nordlicht on April 3, 2019, also in pursuit of his government
misconduct claims, sought access to “any mention of Platinum Partners during the [ongoing]
criminal investigation” into a former FBI Special Agent and asked that the Court undertake an
inspection of sealed materials in a separate investigation stemming out of the case captioned
United States v. Walters, No. 16-CR-338 (PKC) (S.D.N.Y.). See ECF Docket No. 605
(“Nordlicht’s Motion to Inspect”) at 1.



                                                 4
Case 1:16-cr-00640-BMC Document 637 Filed 04/15/19 Page 5 of 5 PageID #: 8378



his counsel. The government therefore has a well-founded concern that Nordlicht’s counsel will
ignore or attempt to evade the Court’s many orders precluding defense counsel from arguing or
referencing at trial their government misconduct allegations. Any mention of alleged
government misconduct in the defense’s opening statements or otherwise at trial would be highly
inflammatory and prejudicial to the government’s case, and in view of the total lack of evidence
supporting those claims, utterly unfair. Once such allegations are put before the jury in any
form, that bell cannot be unrung; government objections will serve only to highlight the issue,
and instructions from the Court or engagement by the government on the issue will make the
subject that much more memorable and distracting to the jury. Accordingly, another Court
order, entered prior to opening statements and precluding defense counsel from arguing or
referencing government misconduct at trial, is necessary to ensure that defense counsel do not
take action at trial that would irremediably prejudice the government, significantly disrupt the
trial and confuse and mislead the jury. See Fed. R. Evid. 403.
III.   Conclusion
               For the reasons set forth above, the government requests that the Court once again
order defense counsel that they are precluded from arguing or referencing allegations that
purported government misconduct negatively affected Platinum or its funds in their opening
statements or otherwise during trial.


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:           /s/
                                                    Alicyn L. Cooley
                                                    David C. Pitluck
                                                    Lauren H. Elbert
                                                    Patrick T. Hein
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000

Cc:    Clerk of the Court (BMC) (by ECF)
       Defense Counsel (by ECF)




                                                5
